Citation Nr: 0942004	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  08-20 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a testicular injury. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1966 to February 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2007 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO). 

The issue of entitlement to service connection for a right 
groin injury was raised in a statement dated in September 
2006.  This issue has not been developed for appellate review 
and is therefore referred to the RO for appropriate 
disposition.


FINDINGS OF FACT

1.  In July 1999, the Board denied the issue of entitlement 
to service connection for a genitourinary condition, to 
include residuals of a testicular injury.  

2.  Evidence associated with the claims file since the 
Board's July 1999 decision does not raise a reasonable 
possibility of substantiating the Veteran's claim of 
entitlement to service connection for residuals of a 
testicular injury. 


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for residuals of a testicular injury is 
not new and material, and therefore, the claim is not 
reopened.  38 U.S.C.A. §§ 5108; 7104 (West 2002); 38 C.F.R. 
§§ 3.156(a); 20.1105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

In this case, the notice letters provided to the Veteran in 
June 2004 and October 2006 included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why his specific claim was previously denied.  Consequently, 
the Board finds that adequate notice has been provided, as 
the Veteran was informed about what evidence was necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial.

With respect to the Dingess requirements, the RO's October 
2006 letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With this letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.

In the case of a claim to reopen, "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]." 38 U.S.C.A. § 5103A(f).  Nevertheless, VA 
has a duty to assist the Veteran in the development of his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records and his identified VA 
and private treatment records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  During his September 
2009 hearing before the Board, the Veteran was advised that 
the record would remain open for 60 days from the date of the 
hearing, so that he may submit additional argument or 
evidence in support of his appeal prior to the Board's 
readjudication.  In October 2009, the Veteran submitted 
additional private treatment records in support of his claim, 
which have not been previously considered by the RO.  A 
careful review of the record reflects that the Veteran did 
not submit a waiver of RO consideration.  However, a review 
of the records submitted by the Veteran reveal that they are 
duplicative of evidence already contained in the claims file, 
and do not reveal any new pertinent information regarding the 
claim being adjudicated herein.  As such, a remand for RO 
consideration of this evidence is not required.  See 
38 C.F.R. § 20.1304 (2009).

Although the Veteran was not afforded a VA examination in 
connection with his claim, no such examination is required 
until new and material evidence has been presented and the 
claim is reopened.  See 38 C.F.R. § 3.159(c)(4)(iii).  
Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In July 1999, the Board denied the issue of entitlement to 
service connection for a genitourinary disorder, to include 
residuals of a testicular injury.  The Board found that 
although the Veteran claimed his service treatment records 
revealed a testicular injury in service, the records did not 
show such injury, but rather indicated treatment for pain the 
area of a scar from a hernia repair prior to service.  The 
Board also found that the Veteran failed to submit any 
evidence linking his current genitourinary conditions to 
Agent Orange exposure or other incidents of service.  This 
decision is final based on the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100 (2009).  In September 
2006, the Veteran filed his present claim seeking to reopen 
the issue of entitlement to service connection for residuals 
of a testicular injury.  In January 2007, the RO denied the 
Veteran's claim to reopen, finding that new and material 
evidence had not been submitted.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).


Because the July 1999 Board decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
Veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 
282-83. 

Evidence in the claims folder at the time of the July 1999 
Board decision included the Veteran's service treatment 
records dated from July 1966 to February 1969, as well as 
private treatment records dated in October 1997.  The 
Veteran's service treatment records revealed numerous 
complaints of right inguinal hernia pain and tenderness upon 
lifting.  A July 1966 service treatment record noted that the 
Veteran had undergone a double hernia repair in 1954, and 
that he complained of pain in his hernia scar while 
performing the low crawl in service.  The October 1997 
private treatment records indicated the Veteran's complaints 
of swelling and pain in the right testicle for the past 
twenty years.  

In support of his claim to reopen, the Veteran submitted a 
service treatment record dated in July 1966, private 
treatment records dated from April 1996 to October 2004, and 
VA treatment records dated from May 2004 to May 2006, as well 
as VA treatment records dated from December 2007 to May 2008.  
The July 1966 service treatment record is duplicative of the 
service treatment record the Board considered in 1999.  The 
private treatment records dated from April 1996 to October 
2004 indicated intermittent right testicular pain and 
swelling.  An April 1998 private treatment record indicated 
that the Veteran underwent an ultrasound examination of the 
testes.  The impression was mild asymmetry in the size of the 
testes, the right being larger than the left.  The VA 
treatment records dated from May 2004 to May 2006 revealed 
that the Veteran underwent a double hernia repair at the age 
of 10 years old, and that one week after he entered active 
military service, he injured his right groin while performing 
the low crawl.  Finally, the VA treatment records dated from 
December 2007 to May 2008 noted that the Veteran had 
experienced chronic urological problems since he was 17 years 
old, as well as chronic prostatitis since sustaining an 
injury during active military service.  

While at least some of this evidence is new, as it has not 
previously been submitted, it is not material to the issue 
herein, as it does not raise a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for residuals of a testicular injury.  Much of the 
evidence is essentially cumulative of evidence already of 
record at the time of the July 1999 Board decision, as it 
reveals the Veteran's ongoing complaints of and treatment for 
testicular pain and swelling, as well as his contentions of 
sustaining an injury to his groin in service while performing 
the low crawl.  In the July 1999 Board decision, the Board 
found that the medical evidence of record did not show a 
testicular injury in service, but rather indicated treatment 
for pain in the area of a scar from the Veteran's hernia 
repair prior to service.  

The Veteran testified at a September 2009 hearing before the 
Board that he injured his right testicle while performing a 
low crawl during his active military service in August 1966, 
and that as a result, he has experienced continuous pain in 
his right testicle.  These statements, however, are 
duplicative of the contentions considered by the Board in 
1999, and thus are not new evidence.  

The Board concludes that new and material evidence has not 
been submitted to reopen the issue of entitlement to service 
connection for residuals of a testicular injury.  As new and 
material evidence to reopen a finally disallowed claim has 
not been submitted, the benefit of the doubt doctrine is not 
applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
Thus, the decision remains final, and the appeal is denied.


ORDER

New and material evidence not having been received, the claim 
for entitlement to 
service connection for residuals of a testicular injury is 
not reopened, and the appeal is denied. 


____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


